UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-1910


MELODIE SHULER,

                  Plaintiff - Appellant,

          v.

TOWER LEGAL STAFFING, INC.,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:12-cv-01684-CCB)


Submitted:   January 31, 2014               Decided:   March 6, 2014


Before NIEMEYER, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Melodie Shuler, Appellant Pro Se. Gil A. Abramson, Eileen Carr
Riley, JACKSON LEWIS PC, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           In Melodie Shuler’s civil action arising out of the

termination     of    her   employment,     Shuler     appeals      the    district

court’s order granting Defendant’s motion to dismiss and for

summary   judgment,         denying    Shuler’s      motion    to     amend       her

complaint, and granting Defendant’s motion to strike.                       We have

reviewed the record and find no reversible error.                   Accordingly,

we grant leave to proceed in forma pauperis and affirm for the

reasons stated by the district court. *                Shuler v. Tower Legal

Staffing, Inc., No. 1:12-cv-01684-CCB (D. Md. June 18, 2013).

We   dispense   with    oral   argument     because    the    facts       and   legal

contentions     are   adequately      presented   in   the    materials         before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




      *
       We also find no error in the district court’s order
granting Shuler’s motion for extension of the discovery
deadline.



                                        2